Criminal prosecution, tried upon an indictment charging the defendant with arson and house-burning. The defendant was acquitted of the charge of arson, but convicted of the lesser offense. From the judgment pronounced upon the verdict, the defendant appealed.
There were originally two bills found by the grand jury: one charging the defendant with the common-law crime of arson and the other with the statutory offense of house-burning, both of which arose out of the same transaction. Upon motion of the solicitor, the bills were consolidated; and the defendant was tried, over his objection, on both counts at the same time. This was clearly permissible under C. S. 4622, which provides that "if two or more *Page 814 
indictments are found in such cases (where they arise out of the same transaction), the court will order them to be consolidated."
The remaining exception relied on by defendant was to his Honor's refusal to grant the motion for judgment as of nonsuit. The evidence was entirely circumstantial; but, from a perusal of the record, we think it was quite sufficient to support the verdict.
We have found no error; and this will be certified to the Superior Court.
No error.
Cited: S. v. Malpass, 189 N.C. 351; S. v. McLean, 209 N.C. 39.
(762)